907 A.2d 88 (2006)
280 Conn. 901
Irene D. BELLEMARE
v.
WACHOVIA MORTGAGE CORPORATION.
Supreme Court of Connecticut.
Decided September 13, 2006.
Eddi Z. Zyko, Middlebury, in support of the petition.
The plaintiff's petition for certification for appeal from the Appellate Court, 94 Conn.App. 593, 894 A.2d 335 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff's claim for damages under General Statutes § 49-8 is barred by the statute of limitations, General Statutes § 52-577?"
The Supreme Court docket number is SC 17726.